Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed August 24, 2021 has been entered. Claims 1, 3-4, 6-14 and 16-25 remain pending in the application.  
Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, line 2 , ‘comprising is a’ should read “comprising a”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 8 is based on cancelled claim 5 and is unclear. In the office action, the Examiner considers that claim 8 is based on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fowler et al. (U.S. 9,855,682). 
Regarding claims 1 and 13, Fowler discloses that, a method of recycling a mixed plastic waste comprising:
(a) introducing into an extruder a feedstock comprising a first plastic having a first melting point, a second plastic having a second melting point wherein the second melting point is higher than the first melting point (col. 11, lines 49-67; col. 12, lines 46-58);
(b) passing the feedstock through a barrel of the extruder, wherein the barrel has a working volume containing an extruder screw through which the feedstock passes, wherein the temperature of the feedstock in the working volume is above the first melting point and below the second melting point (col. 12, lines 46-58); 
(c) extruding from the barrel an extrudate (col. 12, lines 16-19) wherein the extrudate comprises the first plastic in a liquid state and the second plastic in a solid state (col. 24, lines 59-67 and col. 25, lines 1-3); and
(d) adjusting the rate of rotation of the extruder screw to maintain the temperature in the working volume above the first melting point and below the second melting point (related to claim 13) (col. 11, lines 57-63)).

Further, Fowler discloses that, non elastomeric thermoplastic polymers (for use in producing recycled infill) can also be used including: … polyethylene, HDPE, and the like (col. 24, lines 34-47). Thus, Fowler discloses that, HDPE can be as the second plastic material (as infill particle) in a solid state when extruded.
Fowler discloses that, in another embodiment, the at least one low-melt material can comprise a low-melt fiber, including, for example and without limitation, … low-density polyethylene, …, and the like (col. 26, lines 54-59). Thus, Fowler discloses that, LDPE can be as the first plastic material having a first melting point lower that a second melting point of the second plastic material (HDPE).         
Regarding claim 6, Fowler discloses that, in the method forming a mixture comprising in the range of about 5-15 weight percent thermoplastic (the first plastic) ((col. 20, lines 5-11 (overlapping)). 
Regarding claim 7, Fowler discloses that, in the method the second plastic is shredded (col. 24, lines 7-9).
Claims 3-4, 8-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fowler et al. (U.S. 9,855,682) as applied to claim 1 above, further in view of Rosenbaum et al. (U.S. Patent No. 5,312,573). 
Regarding claims 3-4, Fowler does not explicitly disclose a plurality of mixed plastics and non-plastic material comprising a metal. In the same field of endeavor, recycling thermoplastic 4), all based on the total weight of the mixture (col. 12, lines 21-26)).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fowler to incorporate the teachings of Rosenbaum to provide a plurality of mixed plastics and non-plastic material comprising a metal. Doing so would be possible to have the final product having a shore A hardness of at least about 70, as recognized by Rosenbaum (col. 3, lines 23-38).
Regarding claim 8, Fowler does not explicitly disclose the shape of the second plastic. Rosenbaum discloses that in the method the second plastic comprises particulate material that is generally planar (Generally, the shape will range from irregular, spherical to elongated and will be dependent upon the size reduction method utilized (col. 5, lines 34-36)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fowler to incorporate the teachings of Rosenbaum to provide the second plastic comprises particulate material that is generally planar. Doing so would be possible to improve the processing capabilities of the equipment, as recognized by Rosenbaum (col. 5, lines 15-36).
Regarding claim 9, Fowler does not explicitly disclose the particle sizes of the second plastic material. Rosenbaum discloses that, generally, the particles of thermoset material (the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fowler to incorporate the teachings of Rosenbaum to provide the second plastic comprises particulate material having a maximum diameter of up to 0.75 inches. Doing so would be possible to improve the processing capabilities of the equipment, as recognized by Rosenbaum (col. 5, lines 15-36).
Regarding claim 11, Fowler does not explicitly disclose the shape of the second plastic materials. Rosenbaum discloses that, the method further comprises extruding the extrude (Fig. 1, item 94) into a mold (Fig. 1, item 58 (for example, items 64 and 68 in Fig. 6)) to produce a part (Fig. 1, item 100) wherein the second plastic comprises generally planar particulate material, the generally planar particulate material has a generally planar face having a length and a width and a thickness generally transverse to the generally planar face, and the part has a wall thickness (useful articles (100) having a cross-section corresponding to a conventional 2X8 lumber board (1.5” by 7.25”) (col. 10, lines 39-41); Thus, the thickness of the lumber board is 1.5”). Rosenbaum discloses that, the articles can be sized from 1X1 (0.75”X0.75”) square cross-section all the way to large diameter, round utility poles (col. 9, lines 28-30). Rosenbaum discloses that, generally, the particles of thermoset material (the second plastic) utilized in the present invention will range in size from a fine powder to those with a diameter in the range of 
 As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (the part has a wall thickness that is at least 10% thicker than the thickness of the generally planar particulate material) as a result of routine optimization of the result effective variable of the relationship between the wall thickness of the part to the thickness of the generally planar particulate material in an effort to expand the usage of the planar particulate material to fabricate the parts.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fowler to incorporate the teachings of Rosenbaum to provide the second plastic comprises particulate material having generally planar particulate material. Doing so would be possible to improve the processing capabilities of the equipment, as recognized by Rosenbaum (col. 5, lines 15-36).
Regarding claim 12, Fowler does not explicitly disclose the shape of the second plastic materials. Rosenbaum discloses that, the method further comprises extruding the extrude (Fig. 1, item 94) into a mold (Fig. 1, item 58 (for example, items 64 and 68 in Fig. 6)) to produce a part (Fig. 1, item 100) wherein the second plastic comprises generally cubic particulate material, the generally cubic particulate material has a maximum thickness between opposed corners, and the part has a wall thickness (useful articles (100) having a cross-section corresponding to a conventional 2X8 lumber board (1.5” by 7.25”) (col. 10, lines 39-41); Thus, 
 As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (the part has a wall thickness that is at least 10% thicker than the maximum thickness of the generally cubic particulate material) as a result of routine optimization of the result effective variable of the relationship between the wall thickness of the part to the maximum thickness of the generally cubic particulate material in an effort to expand the usage of the planar particulate material to fabricate the parts.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fowler to incorporate the teachings of Rosenbaum to provide the second plastic comprises particulate material having generally cubic particulate material. Doing so would be possible to improve the processing capabilities of the equipment, as recognized by Rosenbaum (col. 5, lines 15-36).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fowler as applied to claim 1.
Regarding claim 10, Fowler teaches the extruder including a barrel and the screw. However, Fowler does not explicitly disclose a flight clearance between the inner surface of the barrel and an outer extent of the flight. In the same field of endeavor, extruder, Kruder discloses that, as illustrated in Figs. 1-3, the magnitude of the clearance between the barrier flight 52 and the barrel surface 8A is determined so as to facilitate flow of melt across the barrier land 52 with minimum shear while minimizing the transfer of solid thereacross. It has been found, for example, that in a 2.5 in. diameter screw, a clearance in the range of from about 0.040 to 0.080 in. with a narrow barrier width, easily achieves this object. A typical range for the barrier clearance is from about 40% to about 100% of the wave crest clearance. Optimum barrier clearance is less for low viscosity melts than for high viscosity melts. For larger screw diameters this range changes approximately in direct proportion to the diameter ratio to the 0.7 power, i.e., a range of clearance for a 4.5 in. diameter screw can be found by the formula:
Clearance=0.040 (or 0.080)X(4.5/2.5)0.7

Thus Kruder discloses the ranges (for example, 0.040 inches to 0.080 inches) of the flight clearance between the inner surface of the barrel and an outer extent of the flight overlap closed enough to the ranges of flight clearance in the claim (i.e. 0.002 inches to 0.03 inches).
Kruder discloses the claimed invention except for the clearance in the range of 0.002 inches to 0.03 inches. It would have been obvious to one having ordinary skill in the art at the time the invention was made to Kruder since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties and further being motivated to process large particles in the second plastic.
.
Claims 14, 16-17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Fowler et al. (U.S. 9,855,682).
Regarding claims 14, Fowler discloses a method of recycling a mixed plastic waste comprising:
(a) introducing into an extruder a feedstock comprising a first plastic having a first melting point, a second plastic having a second melting point wherein the second melting point is higher than the first melting point (col. 11, lines 49-67; col. 12, lines 46-58);
(b) passing the feedstock through a barrel of the extruder, wherein the barrel has a working volume containing an extruder screw through which the feedstock passes, wherein the temperature of the feedstock in the working volume is above the first melting point and below the second melting point (col. 12, lines 46-58); and 
(c) extruding from the barrel an extrudate wherein the extrudate comprises the first plastic in a liquid state and the second plastic in a solid state (col. 24, lines 59-67 and col. 25, lines 1-3);
wherein Fowler discloses that in the method the first plastic comprises up to 20% by weight of the feedstock (col. 20, lines 5-11 (overlapping)).
Further, Fowler discloses that, non elastomeric thermoplastic polymers (for use in producing recycled infill) can also be used including: … polyethylene, HDPE, and the like (col. 24, 
Fowler discloses that, in another embodiment, the at least one low-melt material can comprise a low-melt fiber, including, for example and without limitation, … low-density polyethylene, …, and the like (col. 26, lines 54-59). Thus, Fowler discloses that, LDPE can be as the first plastic material having a first melting point lower that a second melting point of the second plastic material (HDPE).
Regarding claim 16, Fowler discloses that, in the method forming a mixture comprising in the range of about 5-15 weight percent thermoplastic (the first plastic) ((col. 20, lines 5-11 (overlapping)). 
Regarding claim 17, Fowler discloses that, in the method the second plastic is shredded (col. 24, lines 7-9).
Regarding claim 23, Fowler discloses that, adjusting the rate of rotation of the extruder screw to maintain the temperature in the working volume above the first melting point and below the second melting point (col. 11, lines 57-63)).
Claims 18-19, 21-22, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Fowler et al. (U.S. 9,855,682) as applied to claim 1 above, further in view of Rosenbaum et al. (U.S. Patent No. 5,312,573).
Regarding claim 18, Fowler does not explicitly disclose the shape of the second plastic. Rosenbaum discloses that in the method the second plastic comprises particulate material that is generally planar (Generally, the shape will range from irregular, spherical to elongated and will be dependent upon the size reduction method utilized (col. 5, lines 34-36)).

 
Regarding claim 19, Fowler does not explicitly disclose the particle sizes of the second plastic material. Rosenbaum discloses that, generally, the particles of thermoset material (the second plastic) utilized in the present invention will range in size from a fine powder to those with a diameter in the range of about 1/32 inch to about ¼ inchs in diameter and in the range of about 1/32 inch to about 10 inches long (col. 5, lines 22-27). Thus, Rosenbaum discloses that in the method the second plastic comprises particulate material having a dimensional range of particles to cover (overlap) a maximum diameter of up to 0.75 inches.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fowler to incorporate the teachings of Rosenbaum to provide the second plastic comprises particulate material having a maximum diameter of up to 0.75 inches. Doing so would be possible to improve the processing capabilities of the equipment, as recognized by Rosenbaum (col. 5, lines 15-36).
Regarding claim 21, Fowler does not explicitly disclose the shape of the second plastic materials. Rosenbaum discloses that, the method further comprises extruding the extrude (Fig. 1, item 94) into a mold (Fig. 1, item 58 (for example, items 64 and 68 in Fig. 6)) to produce a part (Fig. 1, item 100) wherein the second plastic comprises generally planar particulate 
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (the part has a wall thickness that is at least 10% thicker than the thickness of the generally planar particulate material) as a result of routine optimization of the result effective variable of the relationship between the wall thickness of the part to the thickness of the generally planar particulate material in an effort to expand the usage of the planar particulate material to fabricate the parts.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fowler to incorporate the teachings of Rosenbaum to provide the second plastic comprises particulate material having 
Regarding claim 22, Fowler does not explicitly disclose the shape of the second plastic materials. Rosenbaum discloses that, the method further comprises extruding the extrude (Fig. 1, item 94) into a mold (Fig. 1, item 58 (for example, items 64 and 68 in Fig. 6)) to produce a part (Fig. 1, item 100) wherein the second plastic comprises generally cubic particulate material, the generally cubic particulate material has a maximum thickness between opposed corners, and the part has a wall thickness (useful articles (100) having a cross-section corresponding to a conventional 2X8 lumber board (1.5” by 7.25”) (col. 10, lines 39-41); Thus, the thickness of the lumber board is 1.5”). Rosenbaum discloses that, the articles can be sized from 1X1 (0.75”X0.75”) square cross-section all the way to large diameter, round utility poles (col. 9, lines 28-30). Rosenbaum discloses that, generally, the particles of thermoset material (the second plastic) utilized in the present invention will range in size from a fine powder to those with a diameter in the range of about 1/32 inch to about ¼ inchs in diameter and in the range of about 1/32 inch to about 10 inches long (col. 5, lines 22-27). In summary, Rosenbaum discloses that, the relationship between the wall thickness of the articles 100 (the extrudate) and the maximum thickness of the generally cubic particulate material is a result effective variable.
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (the part has a wall thickness that is at least 10% thicker than the maximum thickness of the generally cubic particulate material) as a result of routine optimization of the result effective variable of the relationship between the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fowler to incorporate the teachings of Rosenbaum to provide the second plastic comprises particulate material having generally cubic particulate material. Doing so would be possible to improve the processing capabilities of the equipment, as recognized by Rosenbaum (col. 5, lines 15-36).
Regarding claims 24-25, Fowler does not explicitly disclose a plurality of mixed plastics and non-plastic material comprising a metal. In the same field of endeavor, recycling thermoplastic and thermoset materials, Rosenbaum discloses that, in the method forming a mixture comprising in the range of about 5-95 weight percent thermoplastic (the first plastic, for example, waste polyethylene (col. 11, line 18)), in the range of about 0-20 weight percent reinforcing material and in the range of about 5-95 weight percent rubber particles (the second plastic) and metal debris (non-plastic material related to claim 25), all based on the total weight of the mixture (col. 12, lines 21-26)).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fowler to incorporate the teachings of Rosenbaum to provide a plurality of mixed plastics and non-plastic material comprising a metal. Doing so would be possible to have the final product having a shore A hardness of at least about 70, as recognized by Rosenbaum (col. 3, lines 23-38).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fowler as applied to claim 14.
Regarding claim 20, Fowler teaches the extruder including a barrel and the screw. However, Fowler does not explicitly disclose a flight clearance between the inner surface of the barrel and an outer extent of the flight. In the same field of endeavor, extruder, Kruder discloses that, as illustrated in Figs. 1-3, the magnitude of the clearance between the barrier flight 52 and the barrel surface 8A is determined so as to facilitate flow of melt across the barrier land 52 with minimum shear while minimizing the transfer of solid thereacross. It has been found, for example, that in a 2.5 in. diameter screw, a clearance in the range of from about 0.040 to 0.080 in. with a narrow barrier width, easily achieves this object. A typical range for the barrier clearance is from about 40% to about 100% of the wave crest clearance. Optimum barrier clearance is less for low viscosity melts than for high viscosity melts. For larger screw diameters this range changes approximately in direct proportion to the diameter ratio to the 0.7 power, i.e., a range of clearance for a 4.5 in. diameter screw can be found by the formula:
Clearance=0.040 (or 0.080)X(4.5/2.5)0.7

Thus Kruder discloses the ranges (for example, 0.040 inches to 0.080 inches) of the flight clearance between the inner surface of the barrel and an outer extent of the flight overlap closed enough to the ranges of flight clearance in the claim (i.e. 0.002 inches to 0.03 inches).
Kruder discloses the claimed invention except for the clearance in the range of 0.002 inches to 0.03 inches. It would have been obvious to one having ordinary skill in the art at the time the invention was made to Kruder since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties and further being motivated to process large particles in the second plastic.

Response to Arguments
Applicant's arguments filed 8/24/2021 have been fully considered. 
In response to applicant’s arguments (as amended) in claims 1 and 14 that extruding from the barrel an extrudate wherein the extrudate comprises the first plastic (low density polyethylene) in a liquid state and the second plastic (high density polyethylene) in a solid state (without melting) is not disclosed by Rosenbaum modified by Herman, it is persuasive. However, based on the updated reference of Fowler et al. (U.S. 9,855,682), the new ground rejection is rendered in this office action. 
Further, Fowler discloses that, non elastomeric thermoplastic polymers (for use in producing recycled infill) can also be used including: … polyethylene, HDPE, and the like (col. 24, lines 34-47). Thus, Fowler discloses that, HDPE can be as the second plastic material (as infill particle) in a solid state when extruded.
Fowler discloses that, in another embodiment, the at least one low-melt material can comprise a low-melt fiber, including, for example and without limitation, … low-density polyethylene, …, and the like (col. 26, lines 54-59). Thus, Fowler discloses that, LDPE can be as the first plastic material having a first melting point lower that a second melting point of the second plastic material (HDPE).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742